       Case 1:18-cv-01518-PAE-SN Document 90 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHINWE ATUEGWU,

                               Plaintiff,                     18 Civ. 1518 (PAE) (SN)
                       -v-
                                                                       ORDER
 UNITED STATES OF AMERICA

                               Defendant.


PAUL A. ENGELMAYER, District Judge:

       In an opinion and order issued May 8, 2019, the Court dismissed pro se plaintiff Chinwe

Atuegwu’s claims. See Dkt. 69. Ms. Atuegwu had brought an action under 26 U.S.C. § 7422 to

recover a tax refund and nearly $3 million in damages for the 2013 tax year. Dkt. 1. Thereafter,

however, Ms. Atuegwu repeatedly failed to attend a deposition at the U.S. Attorney’s Office in

Manhattan, in violation of court orders directing her to do so. The Government accordingly

sought leave to move to dismiss for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b). Dkt. 50. After receiving such leave, the Government filed such a motion on

April 12, 2019, Dkt. 65–68, which Ms. Atuegwu did not oppose, and which this Court granted.

See Dkt. 69 (“Dismissal Decision”).

       On September 30, 2019, Ms. Atuegwu filed a motion to reconsider and vacate the order.

Dkt. 77. On September 28, 2020 the Court issued an opinion finding that Ms. Atuegwu had

“failed to demonstrate any error in the Court’s analysis in the Dismissal Decision, any

controlling case law that the Court overlooked, or any other reason that the Court should vacate

its order dismissing the case,” and thus denying the motion to vacate. Dkt. 86 at 3.

       On March 29, 2021, the Court received another letter motion for reconsideration of the

Court’s opinion to terminate this case. Dkt. 89. That March 29 letter motion, however, fails to
       Case 1:18-cv-01518-PAE-SN Document 90 Filed 04/01/21 Page 2 of 2




state any ground cognizable under the Federal Rules of Civil Procedure for reconsideration of the

Court’s opinion. This new motion is thus denied. Additional motions to reconsider the Court’s

September 28, 2020 opinion will not be found timely. See Fed. R. Civ. P. 59(e), 60(c). This

case remains closed.

       SO ORDERED.

                                                            PaJA.�
                                                           ____________________________
                                                           Paul A. Engelmayer
                                                           United States District Judge


Dated: April 1, 2021
       New York, New York




                                               2
